Citation Nr: 1738312	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-42 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating for lumbar spondylosis in excess of 10 percent prior to January 19, 2012, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1993, from May to December 2003, from January 2004 to January 2005, from August 2005 to September 2005, and from May 2006 to September 2007.

In April 2017, the Veteran testified before the undersigned at the RO.  A transcript of the hearing has been reviewed and has been associated with the record.  

The issues of (1) service connection for a right knee disorder (reopened), and (2) increased ratings for lumbar spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 2011 rating decision, the AOJ denied service connection for a right knee disorder; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

2.  The evidence received since the July 2011 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.



CONCLUSIONS OF LAW

1.  The July 2011 rating decision, which denied service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The evidence received subsequent to the July 2011 rating decision is new and material; the claim for service connection for a right knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, the Veteran was initially denied service connection for a right knee disorder in a July 2011 rating decision because there was no indication that he had been diagnosed with a right knee disorder (he is already service-connected for a left knee disability).  He was notified of the rating decision, but did not appeal the decision.  As such, the July 2011 rating decision became final.  

The evidence of record at the time of the July 2011 rating decision consisted of post-service treatment records and a June 2011 VA examination which noted a slight limitation of motion of the right knee with pain on motion, but no diagnosis was given.

The evidence received subsequent to the July 2011 rating decision includes, in pertinent part, VA treatment records which show osteoarthritis of the right knee.  As such, the new evidence shows a confirmed diagnosis pertaining to the right knee.  See e. g., February 2013 VA treatment record in Virtual VA. 

This evidence is new and material within the meaning of applicable law and regulations because it goes to the basis of the prior denial - that is, the lack of a diagnosis.  The February 2013 VA treatment record is new as such evidence was not of record prior to the issuance of the July 2011 rating decision.  Moreover, this evidence is  material as it shows that the Veteran now has a current right knee disability.  Accordingly, the newly added evidence relates to an unestablished fact necessary to substantiate the claim and the claim is reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claims on appeal have been considered with respect to VA's duties to notify and assist.  Given that the Board is reopening and remanding the claims, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened.


REMAND

Having reopened the claim for a right knee disorder, the claim will be remanded for additional evidence.  Specifically, the Veteran maintains that his right knee disorder, now diagnosed as osteoarthritis, is secondary to his service-connected lumbar spine and/or left knee disabilities.  During the April 2017 Board Hearing, he testified that he walked with a noticeable limp and he compensated for his low back pain and discomfort.  He has not been afforded an examination which properly addresses the etiology his right knee disorder.  Accordingly, a remand is warranted.    

With respect to the lumbar spine, the Veteran was first granted service connection for a lumbar spine disability in a July 2011 rating decision and assigned a 10 percent rating effective October 22, 2010.  He filed a timely notice of disagreement with the rating assigned in August 2011.  Thereafter, in an April 2012 rating decision, the RO granted a 20 percent rating effective January 19, 2012.  Nevertheless, applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

During the April 2017 Board hearing, the Veteran testified that his lumbar spine disability had worsened since his last VA examination. He specifically requested a new examination.  For these reasons, a remand is necessary in order to afford the Veteran a contemporaneous examination so as to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for an examination to assist in determining the etiology of his right knee disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.

(a)  For each diagnosis relating to the right knee, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed right knee disorder was either caused or aggravated (i.e., worsened beyond the natural progress) by a service-connected disability, to include the lumbar spine disability and/or left knee disability(ies).

(b)  If aggravation of the right knee by the lumbar spine and/or left knee disability(ies) is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for an examination in order to assess the current severity of his lumbar spine disability, to include any neurological disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

(a)  The examiner should conduct range of motion testing for both knees and provide an opinion as to range of motion based on 
(1) active motion; (2) passive motion; 
(3) weight-bearing; and (4) non-weight bearing motions.

(b)  The examiner should identify the nature and severity of any radiculopathy disability, including the severity of any neurological manifestations.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claim remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


